                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Allen L. Pyron,                                     Case No. 18-cv-3156 (PJS/TNL)

                Plaintiff,

 v.                                                              ORDER

 Thane Murphy, Office of Special
 Investigations-Moose Lake; Tina Joseph,
 Accounting Technician, MSOP-Moose
 Lake; Emily Johnson, U.S. Bank Sales &
 Services Manager; and Tony Vittorio, U.S.
 Bank Branch Manager, sued in their
 individual and official capacities,

                Defendants.


       This matter comes before the Court on pro se Plaintiff Allen L. Pyron’s letter request

(ECF No. 7) for an extension of time to comply with the Court’s December 6, 2018 Order

(ECF No. 6). Plaintiff states that “[i]t is taking longer than anticipated” to get his banking

documents in order and requests that he be given until February 8, 2019 to comply. (ECF

No. 7 at 1.)

       For good cause shown, IT IS HEREBY ORDERED that Plaintiff’s letter request

(ECF No. 7) is GRANTED. Plaintiff shall have up to and including February 8, 2019, to

comply with the Court’s December 6, 2018 Order, failing which it will be recommended

that this action be dismissed without prejudice for failure to prosecute.


Date: January    15 , 2019                                     s/ Tony N. Leung
                                                         Tony N. Leung
                                                         United States Magistrate Judge
